Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 7-16 are objected to because of the following informalities:  
In claim 7, line 44, “umber” should be --number-- to correct a typo.
The other claim(s) not discussed above are objected to by inheriting the issue(s) from their linking claim(s).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, it recites “wherein the top number of scores comprises a subsystem within an industrial process” in lines 39-40. It is unclear how a number of scores can comprise a subsystem within an industrial process. 
	For examination purpose, “wherein the top number of scores comprises a subsystem within an industrial process” is assumed to be --wherein the top number of scores defines a subsystem within an industrial process--. See specification [0010].

	Further regarding claim 1, it recites “wherein when an intelligent review of a report by the curating service reveals that a report concerns a component in the subsystem, the curating service ranks the report higher with respect to a report about a component in a different subsystem” in lines 41-43. However, the limitation of “the report” has two antecedent bases. It is unclear which is referred to. For examination the report concerns a component in the subsystem, the curating service ranks the report higher with respect to a report about a component in a different subsystem-- is assumed.

Regarding claim 7, it recites “for each of the plurality of tags, calculating an absolute value of a dot product of the normalized residual value for each tag of the remainder and the residual value of a following number of tags of the plurality of tags” in lines 35-37. First, there are multiple instances of “the normalized residual value” and “the residual value.” It is unclear which is referred to. Second, it is unclear what “a following number of tags” means, because it is unclear what the relationship between the tag at issue and the flowing number of tags is. For examination purpose, --for each of the plurality of tags, calculating an absolute value of a dot product of the normalized residual values s for each tag of the remainder of a following number of tags of the plurality of tags-- is assumed.

The other claim(s) not discussed above are rejected by inheriting the issue(s) from their linking claim(s).

Any assumptions made herein for the purpose of examination are solely for the issue under 35 USC 112(b) and do not concern about any other issues that may exist or arise. For example, the assumptions may not be supported by the specification.

4.	Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	Regarding claim 1, the claims recites “for each of the plurality of signals, calculating a time-weighted average over a specific time period” in line 13. It then recites a series of steps involving the same “specific time period.” However, this is not supported because according to specification [0055], the specific time period for calculating a time-weighted average (i.e., average interval; e.g., 10 minute) is different from the “sample period” to find a slope and intercept and the subsequent calculation (“Some embodiments include a computed ten-minute time weighted average for a signal over the range of the data (410). In some embodiments, every signal can be selected in three different two-day periods sampled from the training set (420). Some embodiments include an average interval of ten minutes. In some embodiments, the number of periods and the period duration can be modified as required for different data requirements. In some embodiments, each tag can perform a linear regression of the three different sample periods to find a slope and intercept for each period (430). In some embodiments, each period can calculate the expected value for each point based on the linear regression. In some embodiments, each period can compute a residual sample period. In some embodiments, each period can normalize each residual signal by subtracting its mean from all samples and divide each sample by its residual standard deviation (440).” See specification [0055]).
	Claim 7 has the same issue as claim 1 above and is similarly rejected. 

	The other claim(s) not discussed above are rejected by inheriting the issue(s) from their linking claim(s).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
MPEP 2106 outlines a two-part analysis for Subject Matter Eligibility as shown in the chart below.

    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale



Step 2, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.
Step 2A is a two-prong inquiry, as shown in the chart below.

    PNG
    media_image2.png
    681
    881
    media_image2.png
    Greyscale


Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B.

Regarding claim 1, Step 1: Is the claim to a process, machine, manufacture or composition of matter? Yes.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes (see analysis below).
Prong one: Whether the claim recites a judicial exception? (Yes). The claim recites the below limitations: 
providing a curating service configured to report a general score and a per-user score based on correlated tags;
providing a server system including at least one processor; and
providing at least one non-transitory computer-readable storage medium in data communication with the at least one processor, the at least one non-transitory computer- readable storage medium including program logic that when executed by the at least one processor, causes the server system to operate to function as an automatic association of tags defining a system within a process by:
accessing a plurality of tags and associated plurality of signals comprising a plurality of data values over time indicative of a physical property, behavior or measurement of a component of the process; and
for each of the plurality of signals, calculating a time-weighted average over a specific time period;
for each of the plurality of signals, selecting a specific number of different day periods sampled from the plurality of tags and associated plurality of signals;
for each tag of the plurality of tags, calculating a slope and intercept by calculating a linear regression of plurality of signals over the specific time period;
for each of the plurality of tags, calculating a residual value of each data value of the plurality of signals over the specific time period by subtracting an expected value calculated from the linear regression from the actual value of each data value of plurality of signals over the specific time period;
for each of the plurality of tags, calculating a normalized value of the residual value for each data value of the plurality of signals over the specific time period by subtracting a mean value of the residual values over the specific time period from the residual value for each data value of the plurality of signals over the specific time period and dividing the residual value for each data value of the plurality of signals over the specific time period by its residual standard deviation;
for each of the plurality of tags, calculating an absolute value of a dot product of the normalized residual values and the residual values for each tag of the remainder of a following number of tags of the plurality of tags;
assigning each of the dot products calculated for the specific time period as a score; and
recording a top number of scores and associated tag names for each tag of the plurality of tags, so that the tag is associated with the top number of most closely associated tags and scores;
wherein the top number of scores comprises a subsystem within an industrial process; and 
wherein when an intelligent review of a report by the curating service reveals that a report concerns a component in the subsystem, the curating service ranks the report higher with respect to a report about a component in a different subsystem.

These bold-faced limitations are about mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; and/or mental processes – concepts performed in the human mind (or with a pen and paper). Note that the claim limitation about the top number of scores [defining] a subsystem merely further explains or define the abstract idea in relation with the subsystem.  The 

Prong two: Whether the claim recites additional elements that integrate the exception into a practical application of that exception? (No). The claim recites additional elements as the non-bold-faced limitations indicated in prong one above.” However, the server, non-transitory medium, and the processor are recited at a high level of generality that they are mere generic computer components for performing a generic computer function of processing data. The step of providing a curating service configured to report a general score and a per-user score based on correlated tags is merely to provide a result in general, similar to updating an alarm limit value in Parker v. Flook, 437 U.S. 584, 19 U.S.P.Q. 193 (1978) or displaying results in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016). The accessing and recording steps are just insignificant extra-solutions activities for obtaining data for the abstract and storing the results of the abstract idea. Accordingly, the claim has not been integrated into a practical application. See MPEP 2106.04.
Step 2B: Does the claim recite additional elements (other than the judicial exception) that amount to significantly more than the judicial exception? No (see analysis below).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Similar to the analysis in 2A, which is similarly applied here, the generic computer components and the accessing, recording, and reporting steps, viewed with the claim as a whole, does not transform the claim into 

Claim 7 is similarly rejected by analogy to claim 1. Note that the limitations about identifying physical system relationship and use the relationship for modeling and anomaly detection are part of the abstract idea as they are directed to mathematical algorithm(s) or mental processes.  

Dependent claims 2-6 and 8-16 when analyzed as a whole respectively are held to be patent ineligible under 35 U.S.C. 101 because they either extend (or add more details to) the abstract idea or the additional recited limitation(s) (if any) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as discussed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea). The additional element(s) (if any) are recited at a high level of generality, well-understood, routine, or conventional to facilitate the application of the abstract idea.

Response to Arguments
6.	The objections to the drawings and specification have been withdrawn in view of the amendment.



8.	The arguments regarding 35 USC 1112(a) and (b) have been fully considered. However, there are remaining issues found, as indicated above. Note that the Office made several assumptions purely for examination purpose in view of the issue under 35 USC 112(b), without considering other issues, including the issue of lack of disclosure under 35 USC 112(a). 

9.	Regarding issues under 35 USC 101, Applicant argued: Applicant respectfully submits that the claimed system integrates the recited mathematical concepts into a practical application and therefore passed the two-prong inquiry. For support, see, for example, the following excerpts from Applicant’s disclosure […]; The amended claims are directed to a system that improves the technological field of industrial engineering and process control as well as improves computer resources by reducing the burden on communications networks. The computer recited in the claims is a particular machine that is used to automatically associates tags implementing the steps recited in the claims. The association can be used by a curating service as recited in claim 1, and can also be used for automatic modeling and anomaly detection as recited in claim 7. From the steps, it is clear that the data values associated with the tags transform the data into a different article or thing. Therefore, any judicial exceptions recited in the claims are used in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
It is respectfully submitted that the argued improvement is in the abstract idea for ranking a report (claim 1) and in the abstract idea for selecting tags for modeling and anomaly detection (claim 7), similar to the novel abstract idea for updating an alarm limit value in Flook; There is no sufficient additional elements to integrate the abstract idea (or the results of the abstract idea, i.e., the ranked report; the selected tags) into a practical application of the abstract idea. As indicated above, reporting a general score and a per-user score based on correlated tags is merely to provide a result in general. The modeling and anomaly detection are recited at a high level of generality that they may well be additional abstract idea (or extension of the abstract idea). The claims do not recites any particular additional elements of applying the abstract idea to improve any particular industrial engineering and control process. Nor do they recite any particular elements of applying the abstract idea to improve computer resources by reducing the burden on communications networks. 

10.	Applicant argued: Regardless, under Step 2B […] Moreover, the Federal Circuit has held that a particular arrangement of elements that achieve a technical improvement over prior art solutions was not abstract. Amdocs (Israel) Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1299 (Fed. Cir. 2016). Just like in Amdocs, the claimed arrangement is inventive and not abstract. This is evidenced by the fact that no cited prior art reference discloses this claimed arrangement. Therefore, for at least these reasons, Applicant respectfully that the instant claims are patent eligible under 101. Allowance of the pending claims 1s respectfully requested. 
It is respectfully submitted that even if the claims are distinguishable as compared to prior art techniques, “a claim for a new abstract idea is still an abstract idea.” See MPEP 2106.05(I), citing Synopsys, Inc. v. Mentor Graphics Corporation, 839 F.3d 1138, 1151 (Fed. Cir. 2016). As discussed above, the distinguishable features are in the abstract idea. On the other hand, there is no additional elements that amount to significantly more than the abstract idea.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.